Citation Nr: 0632763	
Decision Date: 10/23/06    Archive Date: 10/31/06

DOCKET NO.  04-22 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. Cryan, Counsel




INTRODUCTION

The veteran had active service from June 1965 to June 1969.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from September 2003 and February 2004 rating decisions 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas.  The September 2003 rating decision 
denied service connection for PTSD and the February 2004 
rating decision denied service connection for COPD.  

The issue of service connection for COPD is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.

FINDING OF FACT

The veteran is not shown to have a current diagnosis of PTSD 
related to any corroborated in-service stressor.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by the veteran's 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§  3.303, 3.304(f) (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim, in accordance with 38 C.F.R. § 
3.159(b)(1).  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In Pelegrini, the U.S. Court of Appeals for Veterans Claims 
held, in part, that a adequate notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable AOJ decision on a claim for VA benefits.  
In the present case, this was not done.  However, as 
discussed below, the Board finds that the duty-to-assist 
notification provided to the veteran was adequate.

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VA's duty to notify (38 U.S.C.A. § 
5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the notice requirements have been 
satisfied in this matter, as discussed below.

In July 2003 and June 2004 letters, the RO informed the 
veteran of its duty to assist him in substantiating his 
claims, and the effect of this duty upon his claims.  In 
addition, the veteran was advised, by virtue of a detailed 
February 2004 statement of the case (SOC) and June 2004 
supplemental statement of the case (SSOC) issued during the 
pendency of this appeal, of the pertinent law, and what the 
evidence must show in order to substantiate his claim of 
service connection for PTSD.  We therefore find that 
appropriate notice has been given in this case.  Further, the 
claims file reflects that the February 2004 SOC contained the 
new duty-to-assist regulation codified at 38 C.F.R. § 3.159 
(2006).  See Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002).  As the Federal Circuit Court has stated, it is not 
required "that VCAA notification must always be contained in 
a single communication from the VA."  Mayfield, supra, 444 
F.3d at 1333.

The Board concludes that the notifications received by the 
veteran adequately complied with VA's duty-to-assist and 
subsequent interpretive authority, and that he has not been 
prejudiced in any way by the notice and assistance provided 
by the RO.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993); VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  
Likewise, it appears that all obtainable evidence identified 
by the veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of duty-to-assist 
notice by the RO constituted harmless error.  See also Conway 
v. Principi, 353 F.3d 1359, 1374 (2004), holding that the 
Court of Appeals for Veterans Claims must "take due account 
of the rule of prejudicial error."

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims.  The Board, 
therefore, finds that no useful purpose would be served in 
remanding the matter of service connection for PTSD for yet 
more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom.  Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the present decision.  Since the claim for 
service connection for PTSD is being denied, no disability 
rating or effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran.

II.  Service Connection

The veteran asserts that service connection for PTSD is 
warranted based on stressful experiences during service in 
Vietnam.  The veteran specifically reported that he was 
assigned to place dead bodies and body parts into body bags.  
The veteran also reported that he sustained a gunshot wound 
to his hand and participated in assault missions.  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2006).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

In particular regard to the issue of service connection for 
PTSD, there must be medical evidence diagnosing the condition 
in accordance with 38 C.F.R. § 4.125(a); a link, established 
by medical evidence, between current symptoms and an in-
service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  The 
provisions of 38 C.F.R. § 4.125(a) require that a diagnosis 
of a mental disorder conform to the Diagnostic and 
Statistical Manual, Fourth Edition (DSM-IV).  See 38 C.F.R. § 
3.304(f) (2006).  

Turning to the evidence of record, the veteran's service 
personnel records show that he served in Vietnam from October 
29, 1967 to April 7, 1968 as a pay disbursing clerk with the 
13th Finance Section.  Although the veteran asserts that he 
served in combat with the enemy, there is no evidence to 
support that assertion.  While the veteran's records reveal 
that he received a gunshot wound to the left thumb in April 
1968, they also reveal that the gunshot wound was sustained 
as a result of an accidental firing of his own machine gun.  
As such, the evidence of treatment for a gunshot wound in 
Vietnam does not serve to corroborate the veteran's 
assertions that he served in combat with the enemy.  
Additionally, there is no record of him being awarded any 
medals or decorations indicating that he was involved in 
combat.  

The veteran's service medical records (SMRs) are devoid of 
any indication that the veteran complained of, was diagnosed 
with, or treated for any psychiatric problems during service.

The post-service medical records do not indicate current 
treatment for a psychiatric disorder.  Indeed the veteran 
reported in July 2003, that he was not receiving any 
treatment for PTSD.  

However, in the veteran's VA Form 9, received at the RO in 
June 2004, he reported that he had a PTSD diagnosis by a 
doctor at the VA Medical Center (VAMC) in Waco.  The 
veteran's treatment records from the Waco VAMC were obtained 
and reviewed.  A May 2004 psychiatric consultation noted the 
veteran's claimed stressors.  The veteran denied a 
psychiatric admission and also denied a history of suicidal 
gestures.  The veteran reportedly tried using Zoloft, but he 
stopped taking that medication due to the side effect of 
insomnia.  The veteran was not interested in trying other 
medications and felt that he handled his medical 
circumstances adequately.  The veteran did have some 
nightmares related to his military duty.  The veteran denied 
hallucinations, paranoia and suicidal and/or homicidal 
intent.  There was no pressure of speech, loosening of 
associations or flight of ideas.  The veteran's speech was 
normal.  Eye contact was within normal limits.  The veteran 
was oriented times three.  Judgment and insight were within 
normal limits.  The veteran denied feeling depressed.  There 
was no diagnosis, and the veteran declined treatment at that 
time.  The examiner noted that, "[The veteran] may need 
further evaluation for possible PTSD (when he is ready)".  

In summary, there is no evidence showing that PTSD has been 
diagnosed in this case.  Moreover, there is no medical 
evidence of record showing that he has any diagnosed 
psychiatric disorders.  Thus, the evidence which confirms 
that the veteran received a gunshot wound to the left thumb 
from his own weapon is not dispositive of this appeal.  
Although this incident did occur, it has not been associated 
with any current diagnosis of PTSD.  

At this point, the Board reiterates that in order for the 
veteran to be awarded service connection for PTSD, there must 
be medical evidence linking currently diagnosed PTSD to an 
in-service stressor, and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f) (2006).  

The Board finds that the veteran does not meet the criteria 
for service connection for PTSD.  The veteran lacks a current 
diagnosis of PTSD, and the Board emphasizes that without a 
diagnosis of PTSD in accordance 38 C.F.R. § 4.125(a), there 
is no basis for an award of service connection.  38 C.F.R. § 
3.304(f) (2006).

In light of the foregoing, the preponderance of the evidence 
is against the veteran's claim of entitlement to service 
connection for PTSD.  As such, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for PTSD is denied.  


REMAND

The veteran asserts that his current COPD is due to in-
service herbicide exposure.  The veteran was afforded a VA 
examination in January 2004 to address the veteran's 
assertions.  Instead of offering an opinion as to the 
likelihood that the veteran's COPD resulted from in-service 
herbicide exposure, the doctor opined that the veteran's COPD 
had no relationship to his service-connected diabetes 
mellitus.  Thus, the doctor did not address the veteran's 
assertions, as noted in his claim of service connection for 
COPD, which was received at the RO in October 2003.  

As to the specific contention that the veteran was exposed to 
herbicides which resulted in the development of COPD, the 
Board observes that a veteran who, during active military, 
naval, or air service, served in the Republic of Vietnam 
during the Vietnam era, shall be presumed to have been 
exposed during such service to a herbicide agent, unless 
there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during that service.  The 
veteran served in Vietnam from October 1967 to April 1968; 
thus, he is presumed exposed to Agent Orange during service.  

The veteran is not diagnosed with one of the enumerated 
diseases for which a presumption of service connection has 
been established for those veteran's who were presumed 
exposed to Agent Orange.  See 38 C.F.R. § 3.309(e) (2006).  

In other words, although the medical record demonstrates that 
the veteran suffers from COPD, this is not a condition 
enumerated as a presumptive disability under 38 C.F.R. § 
3.309.  Accordingly, under the law, the veteran is not 
entitled to a presumption that his COPD is etiologically 
related to exposure to herbicide agents used in Vietnam.  

Notwithstanding the foregoing presumption provisions, the 
United States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

In light of the possibility of service connection on a direct 
basis, the severity of the lung disease, and the fact that 
the examiner in January 2004 did not address the veteran's 
assertions noted on his original claim of service connection, 
the veteran should be afforded another VA examination to 
determine the current nature and likely etiology of the COPD.  
Importantly, outpatient VA records from 2004 reveal that the 
veteran was awaiting a double lung transplant due to the 
severity of the COPD.  Therefore, all private, if any, and VA 
treatment records from June 2004 to the present should be 
obtained and associated with the claims file prior to the VA 
examination.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should take appropriate 
action to contact the veteran in order to 
request that he identify the names, 
addresses, and approximate dates of 
treatment for any VA and non-VA health 
care providers who treated him for COPD 
from June 2004 to the present.  After 
obtaining any necessary authorization 
from the veteran, the RO/AMC should 
attempt to obtain copies of pertinent 
treatment records identified by the 
veteran in response to this request.  All 
VA treatment records, not previously 
secured, should be obtained.  Once 
obtained, all records must be associated 
with the claims folder.  

2.  The veteran should then be scheduled 
for a VA respiratory/pulmonology 
examination to determine the current 
nature and the likely etiology of the 
veteran's COPD.  All indicated tests must 
be conducted.  The claims folder must be 
made available to and reviewed by the 
examiner(s) prior to the requested 
studies.  The examiner in this regard 
should elicit from the veteran and record 
a full clinical history referable to the 
COPD.  Based on his/her review of the 
case, including documented clinical 
history contained in the service medical 
records, VA claims file, private post-
service records, and VA examination 
reports, the examiner should provide an 
opinion, with adequate rationale, as to 
whether it is at least as likely as not 
(a 50 percent or greater likelihood) that 
the veteran has current a COPD disability 
that was incurred in or aggravated in 
service.  In this regard, the examiner 
must consider the veteran's assertions 
that his in-service herbicide exposure 
resulted in his COPD.  A complete 
rationale for any opinion expressed must 
be provided.  The examination report 
should be associated with the claims 
folder.  

3.  Following completion of the 
development requested hereinabove, the AMC 
must undertake to review the veteran's 
claim of service connection for COPD.  If 
any benefit sought on appeal remains 
denied, then the veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  VA will notify the appellant if 
further action is required on his part.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


